DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharman et al (AHG7: Options present in extended chroma format model) for the same reasons as set forth in Sec. 6 of the last OA, dated 5/13/21.
With respect to the newly amended limitations, Sharman already discloses the concept of such common method of automatically inferring (e.g. by default), by one or more processors, that smoothing is disabled (i.e. filtering = 0) in response to determining that the video data is YUV 4:2:0 and YUV 4:4:4 format.
Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive. Applicant asserts on p. 8-9 of the Remarks that Sharman is not prior art.  However, it is noted that Sharman was submitted by the applicant in an IDS filed 7/1/20.  It was also relied upon as an X reference in the rejection by the EPO.  Finally, it has a publication date of Oct. 2012.
Applicant also asserts on p. 9 of the Remarks that Sharman fails to disclose the newly amended limitations.  However, it is noted that applicant’s disclosure does not clearly define how a processor automatically infers.  Therefore, one of ordinary skill in the art would have no difficulty in recognizing that disabling filtering by default meets the definition of inferring in the broadest reasonable sense.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/           Primary Examiner, Art Unit 2419